Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 5, 2016

                                       No. 04-16-00378-CV

                                     Sandra Lynn BURGER,
                                            Appellant

                                                 v.

                                     Daryl Glenn BURGER,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        Because appellant filed an affidavit of indigence and a contest was filed, we abated this
appeal to the trial court pursuant to Texas Rule of Appellate Procedure 20.1(h)(4). The trial court
has now filed findings of fact and conclusions of law. In its findings, the trial court sustained the
contests filed by the trial court clerk and court reporter. It then denied appellant’s claim of
indigence. We REINSTATE this appeal on the docket of this court.

        If appellant intends to appeal the trial court’s not indigent finding, we ORDER appellant
to provide written notice to this court of such intent on or before August 15, 2016. If appellant
fails to timely file any written notice of her intention to appeal the not indigent finding, then
appellant is ORDERED to provide written proof to this court on or before August 25, 2016 that
the clerk’s fee for the preparation of the clerk’s record has been paid or arrangements have been
made to pay the clerk’s fee. Additionally, if appellant fails to timely file any notice of her
intention to appeal the not indigent finding, then appellant is ORDERED to provide written proof
to this court on or before August 25, 2016 that the court reporter’s fee for preparation of the
reporter’s record has been paid or arrangements have been made to pay the reporter’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court